Citation Nr: 1142872	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  05-39 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to March 1970, and from April 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating for PTSD.  

In July 2008, the Board remanded the case to the RO for further evidentiary development.  The Board is satisfied that the requested development has been accomplished and will proceed to considering the claim on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  

In a February 2010 statement in response to the January 2010 Supplemental Statement of the Case, the Veteran submitted an additional statement in support of his claim without a waiver of RO review, as required by 38 C.F.R. § 20.1304 (2011).  However, a review of the statement indicates that it sets forth similar arguments and assertions that have already been considered by the RO.  Hence, the Board finds that there is no prejudice to the Veteran in proceeding with a decision on the merits of the claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's statements and VA examination report raise the issue of entitlement to a TDIU.  The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

The Veteran's PTSD is manifested by sleep difficulties, nightmares, increased startle response and irritability that results in severe impairment in social and occupational functioning.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a March 2005 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a July 2008 letter, he was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal in the January 2010 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the provisions pertaining to the duty to notify have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment reports and addendum, as well as the Veteran's statements.  

The Board notes that the VA examination reports and addendum reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected PTSD were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In this case, the Veteran's service-connected PTSD is currently rated as 50 percent disabling under the provisions of Diagnostic Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2011).  

Diagnostic Code 9411 provides that a 50 percent disability rating is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).  

A 70 percent disability rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is in order when total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.   

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2011).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Words such as "mild", "slight", "moderate" and "serious" are not defined in VA's Schedule for Rating Disabilities [or in the DSM-IV].  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2011).  

Here, after having reviewed the record, the Board finds that the clinical evidence reveals a disability picture consistent with the criteria for a 70 percent rating for the Veteran's PTSD throughout the appeal period.  While the record does not indicate that he experiences suicidal ideation, obsessional rituals, or illogical, obscure, or irrelevant speech, it does show that he has exhibited unprovoked irritability, difficulty in adapting to stressful circumstances (particularly in the work-place setting), persistent intrusive thoughts and nightmares, chronic sleep impairment, limited insight, as well as an inability to establish and maintain effective relationships.  In this regard, upon VA examination in April 2005, the Veteran reported frequent nightmares and difficulty sleeping.  He stayed home most of the day and performed chores.  He reported increased depression and periods of severe anxiety.  He also noted that he got disoriented at times and forgot many things easily.  The examiner concluded that his memory, concentration, insight, and judgment were fair.  His GAF was estimated to be 45.  VA outpatient treatment records dated from January 2005 through October 2009 document continued treatment for PTSD symptoms with GAF scores reported between 55 and 60, which is reflective of moderate symptoms.  Moreover, a July 2006 VA psychiatry progress note reported frequent incapacitating relapses of symptoms, including intrusive thoughts and hyperarousal.  Speech was normal, but mood and affect were sad; insight and judgment were fair; and decreased concentration and attention were noted.  In an addendum also dated in July 2006, the Veteran's primary care physician reported that the Veteran was using an atypical anti-psychotic medication for his PTSD that required close monitoring.  In a May 2007 notation, he was instructed about the doses of his medication and advised that he should not drive a motor vehicle.  An October 2009 notation indicates that the Veteran continued to experience anxiety, depressed mood, hyperalertness, and irritability.  

Also, upon VA examination in June 2009, the Veteran noted a history of suicide attempts, including one in 2002 and another in 2006.  It was noted that there was a marked diminished interest or participation in significant activities, he had difficulty falling or staying asleep, and he continued to experience hypervigilance, irritability and outbursts of anger.  His GAF was reported to be 55, also reflective of moderate symptoms.  The Board further notes that in an October 2009 addendum, the examiner noted that the Veteran's GAF had been reduced to 50, which his reflective of serious symptoms, and noted that the Veteran did not experience a remission of symptoms, despite continuous treatment.  The examiner further stated that the Veteran continued to have marked social impairment and severe industrial impairment as a result of his PTSD.  Hence, in light of the foregoing evidence, and resolving any reasonable doubt in the Veteran's favor, the Board concludes that a 70 percent rating is warranted.  See 38 C.F.R. §§ 4.3, 4.7.  
However, the record does not reflect that the Veteran's symptoms result in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or grossly inappropriate behavior.  Specifically, these symptoms were not reported in any of the medical records or upon VA clinical evaluations.  Hence, the Board concludes that the preponderance of the evidence is against the assignment of a 100 percent schedular rating for the Veteran's PTSD at any time during the appeal period.  See Alemany, supra.  

ORDER

A rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  

REMAND

As indicated in the introduction, the record raises the issue of entitlement to a TDIU.  PTSD is the Veteran's sole adjudicated service-connected disability.  This issue has not yet been considered by the RO via the AMC, thus it must be remanded, rather than referred, for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying VA's duties under VCAA to notify and assist him in substantiating the TDIU claim.  Afford the Veteran an appropriate period in which to respond to the VCAA notice.

2.  Contact the Veteran and request that he provide, or identify, any relevant personnel records from any previous employers as to the reasons for his termination(s).  Any authorization necessary to obtain such records should be obtained from the Veteran.  Afford the Veteran an appropriate period in which to provide any relevant personnel records.

3.  Then, after associating with the claims file any other relevant, outstanding evidence, afford the Veteran an appropriate examination in connection with his TDIU claim.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record, a full work and educational history.  

Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disability (PTSD) alone renders him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with the medical evidence of record and the Veteran's contentions.

If the examiner opines that the Veteran's service-connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current PTSD, given his current skill set and educational background. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 
4.  Then, adjudicate the Veteran's TDIU claim.  If the benefit sought is denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


